Citation Nr: 0328419	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-21 689	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Hartford, Connecticut, Regional 
Office (RO).


REMAND

The veteran's VA and private medical treatment records have 
been obtained and show that he has been treated periodically 
for skin disorders including basal cell carcinomas which were 
treated by being excised at various times over the years.  
Specifically, reports of visits to a private dermatologist 
reflect multiple instances of surgery to remove basal cell 
carcinomas on the veteran's nose and ears, apparently 
beginning in the 1980s.  In July 1984, a biopsy from the skin 
of his back revealed a melanocytic nevus and a sparse pilar 
cyst and another biopsy from his back in November 1986 showed 
a cutaneous horn with evidence of an underlying old verruca.

In a letter dated in May 1991, the veteran's private 
dermatologist reported that he had treated the veteran for 
several years for basal cell carcinomas due to chronic sun 
exposure.  In the letter, the physician expressed his opinion 
that the veteran's in-service sun exposure, was significant 
in his later development of skin cancer.  

The remaining evidence of record includes VA records dated 
from 1995 to 2001, which show periodic evaluation and 
treatment for basal cell carcinomas on his face and scalp.  
Most recently in October 2001 the veteran was evaluated for 
follow-up of basal cell carcinoma on the scalp removed by a 
private physician.  There were no current lesions noted.  

As noted above, the claims file contains a medical opinion 
suggesting that the veteran's service was significant in the 
onset of skin cancer.  The veteran's service medical records 
do not note the presence of any skin disorder, and 
postservice treatment records show the first medical 
diagnosis of basal cell carcinoma contained in the record is 
dated in the 1980s, more than 10 years after the veteran 
separated from active military service.  

Because post service clinical records, tend to show recurrent 
basal cell carcinoma, more definitive medical evidence on the 
question of whether the veteran currently has a skin disorder 
and an opinion as to its etiology is needed before the claim 
on the merits can be properly adjudicated.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The opinion on 
file does not provide medical findings supportive of the 
opinion.  

Therefore, the Board will remand the claim for an 
examination, to obtain a clear diagnosis with respect to the 
veteran's current skin disorder, and to obtain a medical 
opinion as to whether any basal cell carcinoma had its onset 
during service.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  Furthermore, it is noted that many notice 
letters are essentially invalid in view of a recent Federal 
Court decision.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).  Notice should be given with 
this holding in mind.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the service connection claim 
currently on appeal.  The letter should 
include specific notice as to the type of 
evidence necessary to substantiate the 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria.

2.  The veteran should undergo a VA 
dermatological examination in order to 
determine the nature and likely etiology 
of any skin disorder.  The examiner 
should be instructed to set forth a 
detailed history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  The examiner should provide 
complete diagnoses.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that basal cell carcinoma had its onset 
during the veteran's military service or 
is related to sun exposure in service.  
If the veteran does not currently have a 
skin disorder which could be regarded as 
having been incurred in, aggravated by, 
or is otherwise related to service, the 
examiner must specifically indicate so.  
If the etiology of the veteran's skin 
disorder is attributed to multiple 
factors/events, the examiner should also 
so indicate.  

Any opinion provided should be explained 
in the context of other opinions of 
record, especially the May 1991 medical 
opinion from the veteran's private 
dermatologist.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefor.  All four volumes of the claims 
folder must be provided to and reviewed 
by the examiner in connection with this 
opinion request.  If a determination 
cannot be made without resort to 
speculation, that should be noted in the 
opinion rendered.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




